Citation Nr: 0908258	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Mary L. Pendergrass


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  This issue was most 
recently remanded by the Board in September 2008 in order to 
ensure compliance with the Board's May 2008 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Following additional development conducted by the agency of 
original jurisdiction (AOJ) as a result of the September 2008 
remand, the Board finds that the AOJ substantially complied 
with the May 2008 and September 2008 remand orders and no 
further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall, supra, where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).  

As noted in the Board's May 2008 remand, the Veteran had also 
perfected his appeal as to the issues of entitlement to 
service connection for a left knee injury and a left little 
finger injury.  However, during the pendency of the appeal, 
service connection was granted for such disabilities in a 
July 2007 Decision Review Officer decision.  As this 
constitutes a complete grant of benefits sought on appeal, 
these issues are no longer before the Board.

Additionally, the Veteran was scheduled for a personal 
hearing before a Veterans Law Judge in April 2008, but he 
failed to report for such hearing.  Therefore, the Board 
considers the Veteran's request for a Board hearing 
withdrawn.  38 C.F.R. §§ 20.702(d), (e); 20.704(d),(e) 
(2008).


FINDINGS OF FACT

1.  Scoliosis was noted on the Veteran's service induction 
examination and, therefore, preexisted his entrance into 
military service.

2.  The Veteran's preexisting scoliosis was aggravated by 
physical training and exercise during his military service, 
causing pain and muscle fatigue.


CONCLUSION OF LAW

Scoliosis was aggravated by the Veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for 
scoliosis herein constitutes a complete grant of the benefits 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations.

The Veteran contends that he injured his back during his 
military service while turning a head bolt in the engine 
compartment of a truck when the bolt snapped.  He states that 
he was taken to the hospital and treated for such injury.  In 
the alternative, the Veteran alleges that he aggravated his 
preexisting scoliosis as a result of his military service.  
As he has experienced back pain since his military service, 
he claims that service connection is warranted for a back 
disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
[(table)].

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  Only such conditions as are recorded in examination 
reports are considered as noted.  38 C.F.R. § 3.304(b).  
History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  38 
C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 03-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2008).  

Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-
48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, upon 
his enlistment examination in August 1983, he was noted to 
have minimal scoliosis on X-ray.  As scoliosis was noted on 
the Veteran's enlistment examination, the Board finds that 
the presumption of soundness does not attach and such 
disorder preexisted the Veteran's entrance to service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In January 1984, the Veteran's service treatment records show 
that he complained of back pain of a week's duration.  He 
reported that he was pulling about 150lbs. of pressure, heard 
a snap, and felt a tingling sensation go up his back.  The 
Veteran further indicated that, since then, he had done some 
more work involving heavy lifting that increased his back 
pain.  Upon objective examination, the Veteran had pain on 
palpation to the lower thoracic area and paraspinus muscle of 
the thoracic and lumbar regions.  X-rays revealed a right 
convex scoliosis with apex at T6-7 of the thoracic spine and 
no bony abnormalities of the lumbar spine.  The assessment 
was muscle pain.  A few days later, in February 1984, the 
Veteran again complained of low back pain and was diagnosed 
with functional low back pain.  The remainder of the 
Veteran's service treatment records, including his separation 
examination, are negative for complaints, treatment, or 
diagnoses referable to his back.  

Post-service VA treatment records dated in April 2004 reflect 
that the Veteran reported that he had chronic pain of the low 
back for 20 years since he injured his lumbar spine in the 
military and was told he had scoliosis on X-ray.  
Degenerative osteoarthritis of the lumbar spine was 
diagnosed; however, the Board notes that there is no X-ray 
report accompanying this diagnosis.  Additionally, a July 
2007 X-ray of the thoracic spine conducted during a VA 
examination reflects dextroscoliosis of the spine.  An X-ray 
of the lumbosacral spine was normal.

Based on the preceding evidence, the Board finds that the 
Veteran has a current diagnosis of dextroscoliosis of the 
spine.  As scoliosis preexisted the Veteran's entrance to 
military service, the relevant inquiry is whether this 
disorder was aggravated by such service.  In this regard, a 
VA medical opinion was obtained in November 2008.  The Board 
notes that the November 2008 opinion was proffered by a nurse 
practitioner who previously examined the Veteran in June 2007 
and had twice reviewed his claims file, in May 2008 and 
November 2008.  Based upon a review of the Veteran's claims 
file and the relevant medical literature, the examiner 
concluded that the Veteran's scoliosis is as least as likely 
as not a preexisting back disorder that was aggravated by 
service, causing pain and muscle fatigue.  The examiner 
determined that the Veteran's scoliosis preexisted military 
service and was likely aggravated by the physical training 
and exercise during such service.  The Board notes that there 
is no evidence to the contrary and the November 2008 VA 
examiner is competent to provide such an opinion.  38 C.F.R. 
§ 3.159(a)(1); see also Cox v. Nicholson, 20 Vet. App. 563, 
568-69 (2007) [holding that medical examinations may be 
conducted by licensed healthcare professionals competent to 
provide diagnoses, statements, or opinions].

Therefore, the Board concludes that the Veteran's preexisting 
scoliosis was aggravated by physical training and exercise 
during his military service, causing pain and muscle fatigue.  
As such, service connection is warranted for scoliosis.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008). 


ORDER

Service connection for scoliosis is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


